Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 7, 2021

                                    No. 04-21-00325-CV

                    ISI CONTRACTING, INC. and Guerra Construction,
                                   Appellants

                                              v.

     Naomi MARKHAM, Carrie Markham, and Trevor Markham, Individually and as the
              Administrator of the Estate of Joslyn Markham, Deceased,
                                      Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI01166
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER

         Appellants’ briefs are currently due on September 9, 2021. On September 3, 2021,
appellants filed an unopposed motion requesting an extension of time to file the briefs until
September 21, 2021. After consideration, we GRANT appellants’ motion and ORDER them to
file their briefs by September 21, 2021.



                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of September, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court